UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7677



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DONALD L. JONES, JR.,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Northern Dis-
trict of West Virginia, at Clarksburg. Joseph Robert Goodwin, Dis-
trict Judge. (CR-95-17, CA-98-13-1)


Submitted:   February 11, 1999         Decided:     February 25, 1999


Before ERVIN, NIEMEYER, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Donald L. Jones, Jr., Appellant Pro Se. Thomas Oliver Mucklow,
Assistant United States Attorney, Martinsburg, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Donald L. Jones, Jr., seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C.A. § 2255 (West 1994

& Supp. 1998).    We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the rea-

soning of the district court.   See United States v. Jones, Nos. CR-

95-17; CA-98-13-1 (N.D.W. Va. Sept. 9, 1998).      We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          DISMISSED




                                  2